                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION


UNITED STATES OF AMERICA                             ) DOCKET NO.: 3:19-MJ-089-DCK
                                                     )
      v.                                             )          ORDER
                                                     ) TO DISMISS THE COMPLAINT
[1] LAMARION DEMETRIUS ALSTON                        )
                                                     )




           THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Motion To Dismiss The

 Complaint” (Document No. 3) filed July 8, 2019.         Having carefully considered the motion, the

 undersigned will grant the motion.

           Leave of Court is hereby granted for the dismissal of the criminal complaint in the above-

 captioned case without prejudice.

           The Clerk is directed to certify copies of this Order to the U.S. Probation Office, the U.S.

 Marshals Service, and the United States Attorney's Office.



                                              Signed: July 8, 2019
